DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,996,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the control circuitry" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 depends from claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ortiz et al. (USP 6,876,896).
 	Regarding claim 21, Ortiz et al. disclose a system comprising:
a linear motor transport system comprising a linear motor track (26) having drive coils (8), and a plurality of linear motor movers disposed and movable along the track (see column 24 lines 43-49);
control circuitry (see Figure 11) comprising:
a first controller (88) that, in operation, provides motion profiles for each linear motor mover (see column 17 lines 36-48 and column 19 lines 54-57); and
a second controller (74) coupled to the first controller and to the linear motor transport system, that, in operation, receives the motion profiles and energizes and de-energizes the coils to control motion of the linear motor movers along the track as independent control axes (see column 12 lines 27-31).
	Regarding claim 22, Ortiz et al. disclose the system of claim 21, wherein the first controller is part of a computer system (see “motion control computer” in column 12 line 16) that creates the motion profiles (see column 10 lines 1-3).
	Regarding claim 23, Ortiz et al. disclose the system of claim 21, comprising an operator workstation for inputting information and/or instructions for the motion profiles (see column 2 lines 43-47, column 10 lines 1-3, “motion control computer” in column 12 line 16, “displaying” in column 15 line 62, and column 17 lines 36-48).
	Regarding claim 24, Ortiz et al. disclose the system of claim 21, wherein the control circuitry is configured to control and locate each of the plurality of linear motor movers to avoid interference between the linear motor movers along the track (see column 17 lines 12-35).
	Regarding claim 25, Ortiz et al. disclose the system of claim 21, wherein the control circuitry, in operation, implements feedback control loops to ensure the linear motor movers move in accordance with the motion profiles (see column 14 lines 1-7).

	Regarding claim 27, Ortiz et al. disclose the system of claim 26, wherein the sensor system comprises passive elements carried by the linear motor movers and a series of static sensors along the continuous track (see column 14 lines 8-36).
	Regarding claim 28, Ortiz et al. disclose the system of claim 21, wherein the track forms a closed loop (see Figure 2).
	Regarding claim 29, Ortiz et al. disclose the system of claim 21, wherein the first controller comprises a first processor (see “DSP” in column 13 lines 52-53) and a first memory (see “internal flash memory” of the DSP as disclosed in “60/137,346” in column 13 lines 56-57; for further detail see column 9 lines 4-6 of USP 6,625,517 which is “60/137,346” as incorporated in the Ortiz et al. disclosure) and, in operation, implements first software (see column 17 lines 36-48) to provide the motion profiles to the second controller.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. (USP 6,876,896) as applied to claims 21-29 above, and further in view of Bogdanov et al. (USP 6,625,517).
	Regarding claim 30, Ortiz et al. disclose the system of claim 29, wherein the second controller (74), in operation, communicates with the first controller to energize and de-energize the coils to control motion of the linear motor movers along the track as independent control axes in accordance with the motion profiles (see column 12 lines 27-31). However, they do not disclose a system wherein the second controller comprises a second processor and a second memory. Bogdanov et al. disclose a system wherein the second controller comprises a second processor and a second memory (see column 12 lines 25-30). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Ortiz et al. by including a system wherein the second controller comprises a second processor and a second memory, as disclosed by Bogdanov et al., for the purpose of providing an EPROM in the drive interface circuit (see column 12 lines 25-30).

a linear motor transport system (see Figure 2) comprising a linear motor track having drive coils, and a plurality of linear motor movers disposed and movable along the track;
a first controller (88) comprising a first processor (see “DSP” in column 13 lines 52-53) and a first memory (see “internal flash memory” of the DSP as disclosed in “60/137,346” in column 13 lines 56-57; for further detail see column 9 lines 4-6 of USP 6,625,517 which is “60/137,346” as incorporated in the Ortiz et al. disclosure) and, in operation, implementing first software (see column 17 lines 36-48) to provide the motion profiles (see column 14 lines 38-39) for controlling the drive coils (see column 22 lines 3-6); and
a second controller (74) coupled to the first controller and, in operation, communicates with the first controller to energize and de-energize the coils to control motion of the linear motor movers along the track as independent control axes in accordance with the motion profiles (see column 12 lines 27-31).
However, they do not disclose a system comprising a second processor and a second memory. Bogdanov et al. disclose a system comprising a second processor and a second memory (see column 12 lines 25-30). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Ortiz et al. by including a system comprising a second processor and a second memory, as disclosed by Bogdanov et al., for the purpose of providing an EPROM in the drive interface circuit (see column 12 lines 25-30).

	Regarding claim 33 (AS BEST UNDERSTOOD), Ortiz et al. disclose the system of claim 32, wherein the control circuitry locates the linear motor movers by reference to feedback data generated by a sensor system (see column 14 lines 1-36).
	Regarding claim 34 (AS BEST UNDERSTOOD), Ortiz et al. disclose the system of claim 33, wherein the sensor system comprises passive elements carried by the linear motor movers and a series of static sensors along the continuous track (see column 14 lines 8-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
8/13/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651